IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM R. TRICE,                       §
                                        §     No. 295, 2013
      Defendant Below,                  §
      Appellant,                        §     Court Below–Superior Court of
                                        §     the State of Delaware in and for
      v.                                §     Sussex County
                                        §
STATE OF DELAWARE,                      §
                                        §
      Plaintiff Below,                  §     Cr. ID No. 1011016705
      Appellee.                         §

                          Submitted: May 2, 2014
                          Decided:   July 9, 2014

Before STRINE, Chief Justice, BERGER and RIDGELY, Justices.

                                     ORDER

      This 9th day of July 2014, upon consideration of the briefs of the parties and

the record on appeal, it appears to the Court that:

      (1)    This appeal is from the Superior Court’s denial of the appellant’s

second motion for postconviction relief under Superior Court Criminal Rule 61

(“Rule 61”). We find no merit to the appeal and affirm the Superior Court’s

judgment.

      (2)    The Superior Court record reflects that, at his final case review on

August 3, 2011, the appellant, William R. Trice (“Trice”), entered no contest pleas

to one count each of Rape in the Third Degree, Strangulation, and Witness

Tampering. Trice was immediately sentenced to a total of thirty-five years at
Level V, suspended after eight years and successful completion of the Family

Problems Program, for one year at Level IV, followed by ten years of Level III

probation. In 2012, on direct appeal, we affirmed Trice’s convictions.1 In 2013,

we affirmed the denial of Trice’s first motion for postconviction relief.2

          (3)    Trice’s first postconviction motion included a claim that his guilty

plea was involuntary because he was induced to plead guilty by the prosecutor. In

his second postconviction motion, Trice again challenged his guilty plea on the

basis that the plea violated his due process rights and Superior Court Criminal Rule

11(d).3 Trice also claimed that the Superior Court’s “publication” of a sentence

order on May 12, 2011, three months prior to Trice’s actual sentencing on August

3, 2011, proved that he was sentenced by a judge with a “closed mind.” Trice

based his sentencing claim on a May 12, 2011 entry in his Superior Court case

docket stating that a “copy of [a] sentence order [was] requested and sent.”

          (4)    By order dated May 7, 2013, the Superior Court denied Trice’s second

motion for postconviction relief as procedurally barred under Rule 61(i)(1), (2),

and (3). On the sentencing claim, the Superior Court found that the May 12, 2011

docket entry stating that a “sentence order” was “requested and sent” was an

apparent anomaly that “involves not this case but another case,” and that the

1
    Trice v. State, 2012 WL 396050 (Del. Feb. 7, 2012).
2
    Trice v. State, 2013 WL 842517 (Del. March 5, 2013).
3
    See Del. Super. Ct. Crim. R. 11(d) (governing guilty plea colloquy).
                                                  2
sentence Trice is serving was entered for the first time on August 3, 2011, the day

he pled guilty.”

          (5)    When reviewing a Superior Court denial of postconviction relief, this

Court will address any applicable procedural bars before considering the merits of

any claim for relief.4 In this case, having considered the Rule 61(i) procedural

bars, the Court has determined, as did the Superior Court, that Trice’s second

postconviction motion is barred as untimely under Rule 61(i)(1)5 and repetitive

under Rule 61(i)(2).6 Also, to the extent Trice raises a claim that he could have

raised on direct appeal and did not, i.e., the sentencing claim, his motion is barred

as procedurally defaulted under Rule 61(i)(3).7 Furthermore, although not applied

by the Superior Court, we conclude that Trice’s renewed guilty plea claim is barred

as formerly adjudicated under Rule 61(i)(4).8 “[A] defendant is not entitled to have

a court re-examine an issue that has been previously resolved ‘simply because the

claim is refined or restated.’”9 On appeal, Trice has not established that his second


4
    Younger v. State, 580 A.2d 552, 554 (Del. 1990).
5
  See Del. Super. Ct. Crim. R. 61(i)(1) (barring motion filed more than one year after judgment is
final).
6
 See id. 61(i)(2) (barring “[a]ny ground for relief that was not asserted in a prior postconviction
proceeding”).
7
  See id. 61(i)(3) (barring a claim not previously raised absent cause for relief from the
procedural default and prejudice).
8
    See id. 61(i)(4) (barring formerly adjudicated claim).
9
 Skinner v. State, 607 A.2d 1170, 1172 (Del. 1992) (quoting Riley v. State, 585 A.2d 719, 721
(Del. 1990)).

                                                   3
postconviction motion involves a colorable claim of a manifest injustice because of

a constitutional violation10 or a newly-recognized retroactively applicable right.11

Nor has he shown any indication that consideration of his second postconviction

motion or his formerly adjudicated claim is warranted in the interest of justice.12

       NOW, THEREFRORE, IT IS ORDERED, that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Henry duPont Ridgely
                                      Justice




10
  See id. 61(i)(5) (providing that the procedural bars of (i)(1), (2), and (3) shall not apply to a
colorable claim that there was a miscarriage of justice because of a constitutional violation).
11
   See id. 61(i)(1) (providing that an untimely motion may be considered when the movant
asserts a newly recognized retroactively applicable right).
12
   See id. 61(i)(2), (4) (barring repetitive motion and formerly adjudicated claim unless
consideration is warranted in the interest of justice).

                                                4